[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APRIL 11, 2007
                              No. 06-14195                  THOMAS K. KAHN
                          Non-Argument Calendar                  CLERK
                        ________________________

                     D. C. Docket No. 89-00103-CR-001

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

CLYDE E. YOUNG,
a.k.a. RED,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (April 11, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

    In November 1990, appellant was convicted in the district court of several
offenses he committed in carrying out a marijuana distribution scheme. His

convictions were affirmed on appeal. The district court thereafter (in November

1998) vacated one of his convictions – Count Two alleging that he conspired to

possess and distribute marijuana – because it was a lesser included offense in his

Count One conviction for engaging in a continuing criminal enterprise.

       The matter before us began with appellant’s May 7, 2004 request – made as

a “Motion to vacate, modify, or set aside the judgment pursuant to [Federal] Rule

[of Civil Procedure] 60(b)” – that the court order vacated the $50 assessment

imposed as part of his Count Two sentence. The court, construing the request as

having been made under Federal Rule of Criminal Procedure 36 to remedy a

clerical error, granted it on January 9, 2006.1

           Appellant then requested the court on June 19, 2006, to enter an order for

“clarification and determination,” referring to the January 9, 2006 order. The court

denied the motion on July 18, 2006, stating that no clarification was necessary.

This appeal followed.

       It requires no citation of authority to say that a district court’s refusal to

clarify a previous order is reviewed for an abuse of discretion. We discern no


       1
          On May 22, 2006, appellant moved the court to “correct the record” by vacating his
conviction on Count Sixteen of the indictment for attempting to possess with intent to distribute
in excess of 100 kilograms of marijuana. The court denied the motion on June 5, 2006. This
ruling is not before us in this appeal.

                                                2
abuse of discretion, much less error, in the court’s refusal to clarify an order

granting appellant’s request for the cancellation of a $50 assessment.2

       AFFIRMED.




       2
         It may be that what appellant is seeking is the vacation of his conviction on Count
Sixteen of the indictment. If that is what he desires, he should apply to this court for leave to file
a second motion under 28 U.S.C. § 2255. See 28 U.S.C. § 2255 (“A second or successive
motion [under § 2255] must be certified as provided in section 2254 by a panel of the
appropriate court of appeals.”). We say this because he has previously litigated a § 2255
motion.


                                                  3